DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 currently ends with a comma and not a period. This is considered to be a typographical error and the claim has been treated on its merits as though it were a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20070205044) in view of Bauer (US5449499).
With respect to claim1 Bae discloses a sound proof structure body (see figure 3) comprising:
A first tube structure (150); and 
A second tube structure (110) connected to the first tube structure and having a cross-sectional area different from the first tube structure,
Wherein a direction from the second tube structure toward the first tube structure is set to a waveguide forward direction,
A structure body having a cross-sectional area smaller than a cross-sectional area of the first tube structure is installed in the first tube structure (170).
Bae does not disclose the first tube structure and the second tube structure are bent and connected to each other. 
Bauer discloses a silencing means for a duct wherein the passage includes the respective tubes being bent with respect to one another (figure 1) and silencing of the flow taking place proximate the bend. 
It would have been an obvious matter to combine the teachings of Bauer to have a bent structure in the silencing means so as to take advantage of the loss of energy form the turning and the impingement on the walls thereof. 
Regarding the frequencies to be silenced, as the structure of Bae in view of Bauer teaches all of the structural elements of the silencer it would have been an obvious matter to one of ordinary skill to tune the structure to attenuate any range of sounds including the claimed frequency relationship.  
Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 2 Bae as modified by Bauer further discloses a soundproof structure body comprising:
A first tube structure (150); and 
A second tube structure (110) connected to the first tube structure and having a cross sectional area different form the first tube structure, 
Wherein a direction from the second tube structure toward the first tube structure is set to a waveguide forward direction,
He first tube structure and the second tube structure are bent and connected to each other (as taught by Bauer),
A structure body having a cross-sectional area smaller than a cross-sectional area of the first tube structure is installed in the first tube structure (170).
As it regards the selection of the respective frequencies to be attenuated, as the structural elements of the device are taught it would have been only a matter of tuning the structure to arrive at the desired frequencies to be attenuated.  
Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 3 Bae in view of Bauer discloses the claimed structural elements of the device. The selection of the length and the respective frequencies attenuated thereby would constitute only a matter of tuning the structure. It would have been obvious to select any frequency or frequencies to be attenuated and then to tune the size of the respective elements of the device to attenuate the desired frequencies. 
Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 4-6  Bae as modified by Bauer discloses the invention as claimed except for expressly disclosing the respective claimed relationships and sizes. One of ordinary skill in the art would recognize that the respective claimed relationships would determine the frequency of sounds to be attenuated and as such tune the system to the desired output. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 7 Bae in view of Bauer further discloses wherein the first tube structure and the second tube structure are bent and connected to each other (see teachings of Bauer).
With respect to claim 8 Bae as modified further discloses wherein the second tube structure is connected to an end of the first tube structure (see again Bauer).
With respect to claim 9 Bae as modified by Bauer further discloses wherein the first tube structure and the second tube structure are connected to each other at a right angle (see Bauer).
With respect to claim 10 Bae as modified further discloses wherein the outlet side space of the first tube structure in the waveguide forward direction is an open space (see the unobstructed flow the connection).
With respect to claim 11 Bae as modified further discloses wherein the structure body is a resonator for a sound wave (see both Bae and Bauer).
With respect to claim 12 Bae as modified further discloses wherein the resonator is an air column resonance cylinder, a Helmholtz resonator or a film vibration type structure (see both Bae and Bauer for the air column resonance cylinder). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shirakawa (US10876504) discloses a silencer having an expansion chamber; Kadotani (US20190115003) discloses a sound absorber and projector; and Hasegawa (US20160334131) discloses a resonator and air flow pipe. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837